DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Claim Interpretation
The examiner notes that as a result of applicant’s amendments to the claims made February 10, 2021, the 35 USC 112(f) interpretations of “a calculation unit . . . configured to receive model number information”, “a probe control unit”, and “a calculation unit” are hereby withdrawn, as the amendments made to these limitations render the interpretation moot.  Additionally, while not originally indicated in the previous Office action, the amendment of “an optical element locking unit” to “an optical element lock” in claim 9 clearly indicates that the limitation is not to be interpreted under 35 USC 112(f).
Regarding the limitation of “a fixing mechanism that is configured to fix the measurement probe”, as per the interview held February 23, 2021 (see attached interview summary), it was determined that the limitation “a fixing mechanism” would be clearly known to 
Finally, as a point of clarification, in claims 11-13, the phrase “the step of calculating a three-dimensional shape . . .” found in each claim merely refers back to the final limitation of claim 10, which recites “calculating a three-dimensional shape”.  As a result, none of the limitations as found in claims 11-13 are to be interpreted under 35 USC 112(f).
As a result of the above discussion, the examiner maintains that no limitations are being interpreted under 35 USC 112(f) in the claims as filed February 10, 2021.
Allowable Subject Matter
Claims 1-16 are allowed in view of the prior art.
 The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a shape measurement system, the system comprising, among other essential features, a measurement probe; a probe tip; and a processor; wherein the probe tip includes a cylindrical unit that locks the optical element and is provided with the fixing mechanism; wherein the processor is configured to receive model number information or specification information of the probe tip unit as input information; calculate an optical path length from the probe tip to an object based on reflected light of the measurement light with which the object is irradiated; and calculate a three-dimensional shape of the object based on the input information and the optical path length, in combination with the rest of the limitations of the above claim.
As to claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a measurement probe tip, which is a probe tip that is detachable and replaceable with respect to a measurement probe, the probe tip comprising, 
As to claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a shape measurement method of a shape measurement system including a measurement probe and a probe tip, the method comprising the following steps: receiving model number or specification information of the probe tip as input information; calculating an optical path length from the probe tip to an object based on reflected light of the measurement light with which the object is irradiated; and calculating a three-dimensional shape of the object being measured based on the input information and the optical path length, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 23, 2021